Citation Nr: 1232253	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.  He served in the Republic of Vietnam from July 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for posttraumatic stress disorder (PTSD), a left ankle fracture, and a fractured nose.  In September 2009, the Veteran submitted a notice of disagreement with the denial of service connection for PTSD.  He subsequently perfected his appeal in March 2010.

In June 2012, the Veteran presented sworn testimony during a video conference hearing in Waco, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  Accordingly, the issue has been recharacterized above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

						(CONTINUED ON NEXT PAGE)




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran contends that he currently has PTSD that is the result of his military service.  Specifically, he claims that he was exposed to traumatic experiences while serving as a door gunner and that this has resulted in his current psychiatric problems.  He, therefore, believes service connection is warranted.

The Veteran was afforded VA examination to address his psychiatric complaints in July 2009 and February 2012.  Both VA examiners concluded that the Veteran did not fully meet the criteria for a diagnosis of PTSD and that his complaints of anxiety and depression were due to his prior substance abuse, physical health problems, and acute environmental stress.  However, neither examiner addressed the Veteran's in-service complaints of anxiety related to flying or provided an opinion on whether his currently diagnosed anxiety disorder is related to this in-service complaint.  In light of this deficiency, the July 2009 and February 2012 VA examiners' opinions are not sufficient to render a decision on the issue of service connection for an acquired psychiatric disorder, to include PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran submitted a June 2011 evaluation from a private psychologist that diagnoses him with PTSD and appears to link that diagnosis to his military service.  However, the private psychologist's evaluation is inconsistent with the Veteran's reports of symptoms to the other VA examiners and is based on unverified stressors.  Specifically, the Veteran did not report any avoidance symptoms to either VA examiner, leading them to conclude that he did not meet all the criteria for a diagnosis of PTSD.  However, the private psychologist's evaluation does reflect such symptomatology.  Additionally, the private psychologist indicates that the Veteran was involved in seven helicopter crashes, whereas the service treatment records only reflect one such crash.  In light of these inconsistencies, the private psychologist's nexus opinion alone is not sufficient to grant service connection.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his acquired psychiatric disorder(s).  The examiner must review the Veteran's claims file in conjunction with the examinations, including the July 1971 service treatment record reflecting anxiety related to flying.  That such a review was conducted must be noted in the examination report.

The examiner should specifically identify each of the Veteran's current psychiatric diagnoses, and provide an opinion as to the likelihood that each diagnosis was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including his in-service stressors and/or in-service complaints of anxiety and diagnosis of fear of flying.  The examiner should also comment on the July 2009 and February 2012 VA opinions, the June 2011 private psychologist's opinion, and any psychiatric diagnoses of record, including PTSD.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


